             Case 1:21-cv-00264-MMB Document 14                              Filed 06/24/21           Page 1 of 1




              UNITED STATES COURT OF INTERNATIONAL TRADE

    MTD PRODUCTS, INC.,
           Plaintiff,                                                    Ct. No. 21-00264
    v.
    UNITED STATES,                                                       Before: M. Miller Baker, Judge
           Defendant.


                                                          ORDER

           This matter was assigned to these chambers on June 23, 2021 (ECF 13).

It is hereby ORDERED that all future filings on this docket shall comply with

the requirements applicable to these chambers set forth on the Court’s web-

site. 1 It is further ORDERED that preparation of the joint appendix will be

governed by the chambers-specific instructions also set forth on the Court’s

website. 2 The Court urges all counsel to review the joint appendix instructions

as soon as possible because they impose requirements the parties must con-

sider prior to filing the joint status report and proposed briefing schedule.

Dated:               June 23, 2021                                               /s/ M. Miller Baker
                     New York, New York                                          M. Miller Baker, Judge




1   https://www.cit.uscourts.gov/sites/cit/files/Document%20Formatting%20in%20Cases%20Assigned%20to%20Judge%20Baker.pdf.
2   https://www.cit.uscourtsgov/sites/cit/files/Joint%20Appendix%20Preparation%20in%20Cases%20Assigned%20to%20Judge%20Baker.pdf.
